        Case 2:14-cr-00128-JCM-PAL Document 50
                                            51 Filed 10/13/20
                                                     10/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Tony Nivongso

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00128-JCM-PAL

12                 Plaintiff,                            STIPULATION TO CONTINUE
                                                         REVOCATION HEARING
13          v.
                                                         (Fourth Request)
14   TONY NIVONGSO,

15                 Defendant.
16
17          IT   IS       HEREBY     STIPULATED         AND      AGREED,    by    and   between
18   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Raquel Lazo, Assistant Federal Public Defender, counsel for Tony Nivongso,
21   that the Revocation Hearing currently scheduled on October 23, 2020 at 11:30 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than one-hundred and
23   twenty (120) days.
24          This Stipulation is entered into for the following reasons:
25
26
         Case 2:14-cr-00128-JCM-PAL Document 50
                                             51 Filed 10/13/20
                                                      10/14/20 Page 2 of 3




 1          1.     The supervised release petition alleges a new violation which is still pending
 2   before Judge Boulware in Case No. 2:19-323-RFB-NJK. Defense counsel cannot proceed on
 3   the current revocation hearing without resolving the new case.
 4          2.     Since the last requested continuance, Mr. Nivongso filed a Motion to Suppress.
 5   ECF No. 24. The motion is fully briefed, and an evidentiary hearing is scheduled for October
 6   27, 2020. ECF No. 37. Additional time is needed for Judge Boulware to hold the evidentiary
 7   hearing and rule on the motion.
 8          3.     The defendant is in custody and agrees with the need for the continuance.
 9          4.     The parties agree to the continuance.
10          This is the fourth request for a continuance of the revocation hearing.
11          DATED this 13th day of October, 2020.
12
13    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
14
15       /s/ Raquel Lazo                                /s/ Brian Y. Whang
      By_____________________________                By_____________________________
16    RAQUEL LAZO                                    BRIAN Y. WHANG
      Assistant Federal Public Defender              Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00128-JCM-PAL Document 50
                                            51 Filed 10/13/20
                                                     10/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00128-JCM-PAL
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     TONY NIVONGSO,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday, October
                                                             February 26, 2021
     23, 2020 at 11:30 a.m., be vacated and continued to _________________________     at the
11
12   hour of 10:30 a.m.

13                October
            DATED this      14,of2020.
                       ___ day    October, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
